DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31 & 34-35, 32, 33, 41; 43 & 46-47, 44, 45; 55 & 58-59, 56, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 16, 15, 14, 8; 1 & 16, 15, 14; 18 & 16, 15, and 8 of U.S. Patent No. 10,101,188 (simply “10,101,188” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
claims 31 & 34-35, claims 1 & 16 of U.S. Patent No. 10,101,188 discloses a method for flow analysis of a multi-fluid flow, which flow analysis is executed on a data processing system (col. 13, line 64), the method comprising:
determining, by the data processing system, an initial location of a fluid blob that is represented in multi-fluid flow data (col. 13, lines 65-67; col. 15, line 24 to col. 16, line 3); and
tracking the fluid blob, by the data processing system using the multi-fluid flow data to identify one or more cells that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (col. 14, lines 1-3) as cited in claim 31; 
further comprising: identifying phases in the fluid blob (col. 15, line 24 to col. 16, line 3) as cited in claim 34;
wherein the cells are in the fluid blob, and identifying phases further comprises: determining phases of the one or more cells in the fluid blob (col. 15, line 24 to col. 16, line 3) as cited in claim 35.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

claims 32, 33, 41, claims 1 & 16 of 10,101,188 disclose everything claimed as applied above.  In addition, claims 15, 14, 8 of 10,101,188, respectively, disclose every single feature further claimed (col. 15 lines 21-23, lines 18-20; col. 14, lines 47-54).
Regarding claims 43 & 46-47, claims 1 & 16 of U.S. Patent No. 10,101,188 discloses a non-transitory computer storage medium encoded with computer program instructions that when executed by one or more computers cause the one or more computers  (col. 13, line 64) to:
determine an initial location of a fluid blob that is represented in multi-fluid flow data (col. 13, lines 65-67; col. 15, line 24 to col. 16, line 3); and
track the fluid blob, using the multi-fluid flow data to identify one or more cells that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (col. 14, lines 1-3) as cited in claim 43; 
further comprising: identifying phases in the fluid blob (col. 15, line 24 to col. 16, line 3) as cited in claim 46;
wherein the cells are in the fluid blob, and identifying phases further comprises: determining phases of the one or more cells in the fluid blob (col. 15, line 24 to col. 16, line 3) as cited in claim 47.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 44, 45, claims 1 & 16 of 10,101,188 disclose everything claimed as applied above.  In addition, claims 15, 14 of 10,101,188, respectively, disclose every single feature further claimed (col. 15 lines 21-23, lines 18-20).
Regarding claims 55 & 58-59, claims 18 & 16 of U.S. Patent No. 10,101,188 discloses a system (col. 16, line 14) comprising:
one or more processor devices (col. 16, line 15);
memory operatively coupled to the one or more processor devices (col. 16, line 15);
a computer storage device storing computer program instructions that when executed by the one or more processor devices cause the system (col. 16, lines 15-18) to:
determine an initial location of a fluid blob that is represented in multi-fluid flow data (col. 13, lines 65-67; col. 15, line 24 to col. 16, line 3); and
track the fluid blob using the multi-fluid flow data to identify one or more cells that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (col. 14, lines 1-3) as cited in claim 55; 
further comprising: identifying phases in the fluid blob (col. 15, line 24 to col. 16, line 3) as cited in claim 58;
wherein the cells are in the fluid blob, and identifying phases further comprises: determining phases of the one or more cells in the fluid blob (col. 15, line 24 to col. 16, line 3) as cited in claim 59.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and 

	Regarding claims 56, 65, claims 18 & 16 of 10,101,188 disclose everything claimed as applied above.  In addition, claims 15, 8 of 10,101,188, respectively, disclose every single feature further claimed (col. 15 lines 21-23; col. 14, lines 47-54).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31 & 32, 33, 34, 35, 41; 43 & 44, 45, 46, 47, 53; 55 & 56, 57, 58, 59, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 2, 11, 9 & 10; 17, 16, 18, 25; 28, 16, 29, 25, and 24 of U.S. Patent No. 9,228,873 (simply “9,228,873” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Regarding claims 31 & 32, claim 1 of U.S. Patent No. 9,228,873 discloses a method for flow analysis executed on a data processing system (col. 13, line 36), the method comprising:
determining, by the data processing system, an initial location of a fluid blob that is represented in multi-fluid flow data (col. 13, lines 37-38); and
tracking the fluid blob, by the data processing system using the multi-fluid flow data to identify one or more cells that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (col. 13, lines 42-44) as cited in claim 31; 
wherein the flow analysis is a flow simulation and the fluid flow data are a representation of the fluid blob in the fluid simulation (col. 13, lines 37-38) as cited in claim 32.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

claims 33, 34, 35, 41, claim 1 of 9,228,873 discloses everything claimed as applied above.  In addition, claims 16, 2, 11, 9 & 10 of 9,228,873, respectively, disclose every single feature further claimed (col. 14, lines 61-63; col. 13, lines 45-51; col. 14, lines 35-39; col. 14, lines 23-34).
Regarding claims 43 & 44, claim 17 of U.S. Patent No. 9,228,873 discloses a non-transitory computer storage medium encoded with computer program instructions that when executed by one or more computers cause the one or more computers  (col. 14, lines 64-67) to:
determine an initial location of a fluid blob that is represented in multi-fluid flow data (col. 15, lines 1-2); and
track the fluid blob, using the multi-fluid flow data to identify one or more cells that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (col. 15, lines 5-7) as cited in claim 43; 
wherein the flow analysis is a flow simulation and the fluid flow data are a representation of the fluid blob in the fluid simulation (col. 15, lines 1-2) as cited in claim 44.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 45, 46, 47, 53, claim 17 of 9,228,873 discloses everything claimed as applied above.  In addition, claims 16, 18, 25, 24 of 9,228,873, respectively, disclose every col. 14 lines 61-63; col. 15, lines 8-15; col. 16, lines 3-7; col. 15, line 47 to col. 16, line 2).
Regarding claims 55 & 56, claim 28 of U.S. Patent No. 9,228,873 discloses a system (col. 16, line 22) comprising:
one or more processor devices (col. 16, line 23);
memory operatively coupled to the one or more processor devices (col. 16, line 23);
a computer storage device storing computer program instructions that when executed by the one or more processor devices cause the system (col. 16, lines 23-26) to:
determine an initial location of a fluid blob that is represented in multi-fluid flow data (col. 16, lines 27-28); and
track the fluid blob, using the multi-fluid flow data to identify one or more cells that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (col. 16, lines 31-33) as cited in claim 55; 
wherein the flow analysis is a flow simulation and the fluid flow data are a representation of the fluid blob in the fluid simulation (col. 16, lines 27-28) as cited in claim 56.
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).
claims 57, 58, 59, 65, claim 28 of 9,228,873 discloses everything claimed as applied above.  In addition, claims 16, 29, 25, 24 of 9,228,873, respectively, disclose every single feature further claimed (col. 14, lines 61-63; col. 16, lines 34-40; col. 16, lines 3-7; col. 15, line 47 to col. 16, line 2).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-35, 37-47, 49-59, and 61-66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Physics-Driven Interface Modeling for Drainage and Imbibition in Fractures”, Prodanovic et al. (referred hereafter Prodanovic et al.).
Referring to claim 31, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary), the method comprising:
determining, by the data processing system, an initial location (Figure 2; page 533, Level Set Function Representation of Interfaces section; pages 533-534, Level Set Method section, Equation 1) of a fluid blob (e.g., blobs – Figure 13) that is represented in multi-fluid flow data (Figures 13 & 14; page 538, 1st col., line 1 to 2nd col., line 10); and
tracking the fluid blob, by the data processing system using the multi-fluid flow data to identify one or more cells (e.g., subvolume – Figure 15) that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (page 534, Progressive Quasistatic (PQS) Algorithm section, Equations 2-3; pages 534-536, Drainage and Imbibition in 2D Fractures section; Figures 3-8; pages 536-538, Granite Fracture in 3D and Variation section; Figures 13-14).
As to claim 32, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) wherein the flow analysis is a flow simulation and the fluid flow data are a representation of the fluid blob in the fluid simulation (Summary; page 532, Introduction section; Figures 13 & 14; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 33, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) wherein the flow analysis is of a physical flow and the fluid flow data are a representation of the fluid blob in the physical flow (pages 539-540, Naturally Fractured Medium section; Figures 19-21). 
As to claim 34, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) further comprising:
identifying phases in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10).
Referring to claim 35, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) wherein the cells (e.g., flow cell) are in the fluid blob (Figures 6-7), and identifying phases further comprises:
determining phases of the one or more cells in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
As to claim 37, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) wherein identifying phases further comprises:
determining one or more phases in the one or more cells in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10); and
Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 38, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) wherein the state matrix stores for each of the one or more cells corresponding one or more values that identify the phase calculated for the corresponding cell (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
As to claim 39, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary), further comprising:
iteratively traversing the state matrix to determine cells that qualify as being of a first phase of the determined one or more phases (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10); and
producing a listing of cells belonging to the first phase (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 40, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary), further comprising:
executing a filling algorithm to produce a list of the first phase cells that are connected to an initial one of the first phase cells, by using a six point nearest-neighbor stencil to examine each cell enclosing a current one of the first phase cells (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
adding the current one of the first phase cells to the list of first phase cells, when the current one of the first phase cells has a state matrix value that qualifies the current one of the first phase cells as being part of the first phase (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
pages 538-539, Fractured Sphere Pack section; Figures 15-20). 
As to claim 41, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) wherein the fluid blob is in a domain, and the method further comprises:
finding fluid blobs in the domain (page 534, Progressive Quasistatic (PQS) Algorithm section); and
determining for each blob in the domain one or more of corresponding total volume, center of gravity location and one or more subdomains occupied by the blob (page 534, Progressive Quasistatic (PQS) Algorithm section). 
Referring to claim 42, Prodanovic et al. disclose a method for flow analysis executed on a data processing system (Summary) wherein finding the fluid blobs in the domain further comprises:
executing the filling algorithm for a given blob in the domain (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
continuing executing the filling algorithm until a complete set of blobs is established to find all blobs of the domain (pages 538-539, Fractured Sphere Pack section; Figures 15-20). 
As to claim 43, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions that when executed by one or more computers cause the one or more computers (Summary) to:
determine an initial location (Figure 2; page 533, Level Set Function Representation of Interfaces section; pages 533-534, Level Set Method section, Equation 1) of a fluid blob (e.g., blobs – Figure 13) that is represented in multi-fluid flow data (Figures 13 & 14; page 538, 1st col., line 1 to 2nd col., line 10); and
track the fluid blob, by the data processing system using the multi-fluid flow data to identify one or more cells (e.g., subvolume – Figure 15) that indicate movement of the fluid blob page 534, Progressive Quasistatic (PQS) Algorithm section, Equations 2-3; pages 534-536, Drainage and Imbibition in 2D Fractures section; Figures 3-8; pages 536-538, Granite Fracture in 3D and Variation section; Figures 13-14).
Referring to claim 44, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary) wherein the flow analysis is a flow simulation and the fluid flow data are a representation of the fluid blob in the fluid simulation (Summary; page 532, Introduction section; Figures 13 & 14; page 538, 1st col., line 1 to 2nd col., line 10). 
As to claim 45, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary) wherein the flow analysis is of a physical flow and the fluid flow data are a representation of the fluid blob in the physical flow (pages 539-540, Naturally Fractured Medium section; Figures 19-21). 
Referring to claim 46, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary), further comprising:
identifying phases in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
As to claim 47, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary) wherein the cells are in the fluid blob, and identifying phases further comprises:
determining phases of the one or more cells in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 49, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary) wherein identifying phases further comprises:
determining one or more phases in the one or more cells in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10); and
Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
As to claim 50, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary) wherein the state matrix stores for each of the one or more cells corresponding one or more values that identify the phase calculated for the corresponding cell (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 51, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary), further comprising:
iteratively traversing the state matrix to determine cells that qualify as being of a first phase of the determined one or more phases (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10); and
producing a listing of cells belonging to the first phase (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10).
As to claim 52, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary), further comprising:
executing a filling algorithm to produce a list of the first phase cells that are connected to an initial one of the first phase cells, by using a six point nearest-neighbor stencil to examine each cell enclosing a current one of the first phase cells (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
adding the current one of the first phase cells to the list of first phase cells, when the current one of the first phase cells has a state matrix value that qualifies the current one of the first phase cells as being part of the first phase (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
pages 538-539, Fractured Sphere Pack section; Figures 15-20). 
Referring to claim 53, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary) wherein the fluid blob is in a domain, and the computer storage medium further comprises instructions to:
find fluid blobs in the domain (page 534, Progressive Quasistatic (PQS) Algorithm section); and
determine for each blob in the domain one or more of corresponding total volume, center of gravity location and one or more subdomains occupied by the blob (page 534, Progressive Quasistatic (PQS) Algorithm section). 
As to claim 54, Prodanovic et al. disclose a non-transitory computer storage medium encoded with computer program instructions (Summary) wherein the instructions to find the fluid blobs in the domain further comprises instructions to:
execute the filling algorithm for a given blob in the domain (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
continue executing the filling algorithm until a complete set of blobs is established to find all blobs of the domain (pages 538-539, Fractured Sphere Pack section; Figures 15-20).
Referring to claim 55, Prodanovic et al. disclose a system (Summary) comprising:
one or more processor devices (Summary);
memory operatively coupled to the one or more processor devices (Summary);
a computer storage device storing computer program instructions that when executed by the one or more processor devices cause the system (Summary) to:
determine, by the data processing system, an initial location (Figure 2; page 533, Level Set Function Representation of Interfaces section; pages 533-534, Level Set Method section, Equation 1) of a fluid e.g., blobs – Figure 13) that is represented in multi-fluid flow data (Figures 13 & 14; page 538, 1st col., line 1 to 2nd col., line 10); and
track the fluid blob, by the data processing system using the multi-fluid flow data to identify one or more cells (e.g., subvolume – Figure 15) that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second, subsequent time (page 534, Progressive Quasistatic (PQS) Algorithm section, Equations 2-3; pages 534-536, Drainage and Imbibition in 2D Fractures section; Figures 3-8; pages 536-538, Granite Fracture in 3D and Variation section; Figures 13-14). 
As to claim 56, Prodanovic et al. disclose a system (Summary) wherein the flow analysis is a flow simulation and the fluid flow data are a representation of the fluid blob in the fluid simulation (Summary; page 532, Introduction section; Figures 13 & 14; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 57, Prodanovic et al. disclose a system (Summary) wherein the flow analysis is of a physical flow and the fluid flow data are a representation of the fluid blob in the physical flow (pages 539-540, Naturally Fractured Medium section; Figures 19-21). 
As to claim 58, Prodanovic et al. disclose a system (Summary), further configured to:
identify phases in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 59, Prodanovic et al. disclose a system (Summary) wherein the cells are in the fluid blob, and instructions to identify phases further comprises instructions to:
determine phases of the one or more cells in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
As to claim 61, Prodanovic et al. disclose a system (Summary) wherein instructions to identify phases further comprises instructions to:
determine one or more phases in the one or more cells in the fluid blob (Figure 13; page 538, 1st col., line 1 to 2nd col., line 10); and
Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 62, Prodanovic et al. disclose a system (Summary) wherein the state matrix stores for each of the one or more cells corresponding one or more values that identify the phase calculated for the corresponding cell (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
As to claim 63, Prodanovic et al. disclose a system (Summary), further comprising instructions to:
iteratively traverse the state matrix to determine cells that qualify as being of a first phase of the determined one or more phases (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10); and
produce a listing of cells belonging to the first phase (Figure 8; page 535, 2nd col., 2nd para. to page 536, 2nd col., line 2; Figure 13; page 538, 1st col., line 1 to 2nd col., line 10). 
Referring to claim 64, Prodanovic et al. disclose a system (Summary), further comprising instructions to:
execute a filling algorithm to produce a list of the first phase cells that are connected to an initial one of the first phase cells, by using a six point nearest-neighbor stencil to examine each cell enclosing a current one of the first phase cells (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
add the current one of the first phase cells to the list of first phase cells, when the current one of the first phase cells has a state matrix value that qualifies the current one of the first phase cells as being part of the first phase (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
continue executing the filling algorithm until the list is exhausted, to find all connected cells of the fluid blob (pages 538-539, Fractured Sphere Pack section; Figures 15-20). 
Summary) wherein the fluid blob is in a domain, and the system further comprises instructions to:
find fluid blobs in the domain (page 534, Progressive Quasistatic (PQS) Algorithm section); and
determine for each blob in the domain one or more of corresponding total volume, center of gravity location and one or more subdomains occupied by the blob (page 534, Progressive Quasistatic (PQS) Algorithm section). 
Referring to claim 66, Prodanovic et al. disclose a system (Summary) wherein finding the fluid blobs in the domain further comprises:
execute the filling algorithm for a given blob in the domain (pages 538-539, Fractured Sphere Pack section; Figures 15-20); and
continue executing the filling algorithm until a complete set of blobs is established to find all blobs of the domain (pages 538-539, Fractured Sphere Pack section; Figures 15-20).
Allowable Subject Matter
5.	Claims 36, 48, and 60 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 101 rejection as set forth in this Office Action.

	The reason for allowance of claims 36, 48, and 60 is the inclusion of the equation:
A = (ρ_1 - ρ_2)/( ρ_1 + ρ_2)
where, A is the Atwood number, ρ_1 is the density of phase 1, ρ_2 is the density of phase 2, with the determining Atwood number of the one or more cells compared to a threshold value, with the Atwood number for a given one of the one or more cells being above the threshold, qualifying the cell as belonging to a first phase, otherwise the cell is qualified as belonging to a second, different phase.
Response to Arguments
6.	Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 
	In regard claims 31-35, 37-47, 49-59, and 61-66 rejected under 35 U.S.C. 102(a)(1) over Prodanovic et al., Applicant argues:
	
    PNG
    media_image1.png
    282
    819
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    819
    682
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    794
    684
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    795
    688
    media_image4.png
    Greyscale

	Examiner’s response:

First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always 
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Prodanovic et al. disclose:

“Level Set Method. The level set method (Sethian 1999; Osher and Fedkiw 2003) originally introduced by Osher and Sethian in 1988 tracks the motion of interface under potential complex forces.  As described above, the location of the interface is the set of points where ϕ(x,t) = 0.  The level set function evolves in time according to the following partial differential equation:

    PNG
    media_image5.png
    63
    559
    media_image5.png
    Greyscale

Here, F is speed of the interface in the direction normal to itself [i.e., the interface velocity at a point 
    PNG
    media_image6.png
    27
    263
    media_image6.png
    Greyscale
In general, F is a function of position.  The physics of the phenomenon of interest enters the method by means of F.  We show how F can account for the forces caused by interfacial tension and capillary pressure in the next section.
(Prodanovic et al., page 533-534, Level Set Method section)

Thus, Prodanovic et al. disclose “tracks the motion of interface”, “location of the interface is the set points”, “level set function evolves in time”, “F is speed of the interface”, “the interface velocity at a point”, “F is a function of position”.

Progressive Quasistatic (PQS) Algorithm.  We have implemented a level set method for computing the location of a fluid/fluid interface confined by arbitrary solid surfaces M) surfaces, satisfying 
    PNG
    media_image7.png
    27
    231
    media_image7.png
    Greyscale
 where nw and w denote nonwetting and wetting phases respectively, Pc is capillary pressure, and σ is interfacial tension. We model drainage (imbibition) displacements as quasistatic processes, in which the meniscus between wetting and nonwetting phases moves from one equilibrium location to another in response to increments (decrements) in capillary pressure.
The initial step of the PQS algorithm places a planar or circular interface (the choice is a matter of convenience) near the entry of the computational domain.  The interface is propagated with the slightly compressible velocity model, which defines the speed F in the evolution Eq. 1 as

    PNG
    media_image8.png
    79
    561
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    267
    588
    media_image9.png
    Greyscale

With this speed function, we integrate Eq. 1 in time until a steady state ϕI is reached.  At steady state, the speed F is everywhere zero and Eq. 2 reduces to the Young-Laplace equation: 

    PNG
    media_image10.png
    37
    149
    media_image10.png
    Greyscale
where aI is the steady-state value of the pressure term and 
    PNG
    media_image11.png
    34
    34
    media_image11.png
    Greyscale
 is the set of points corresponding to the zero level set 
    PNG
    media_image12.png
    36
    128
    media_image12.png
    Greyscale
Thus, this step establishes an equilibrium location 
    PNG
    media_image11.png
    34
    34
    media_image11.png
    Greyscale
for the interface.  There is no guarantee the pressure aI is the entry pressure for the porous medium. Starting from this pressure, however, one can gage entry pressure by gradually decreasing pressure (see prescribed curvature model below) until the interface disappears (and only if it does so in a reversible manner).
(Prodanovic et al., page 534, Progressive Quasistatic (PQS) Algorithm: 1st - 4th para.)

    PNG
    media_image13.png
    752
    492
    media_image13.png
    Greyscale

Figure 13 showing “Drainage of nonwetting phase into the sine fracture of Fig. 11 through the rear face; arrow indicates direction of displacement. (a) Top view of nonwetting fluid phase shows that early in the displacement, the fluid/fluid meniscus is a single, connected strip…, the meniscus has arrived at the narrowest part of the fracture…. (b) Top view of nonwetting fluid phase late in the displacement …. The fluid/fluid meniscus split then rejoined as the nonwetting phase advanced past the regions of contact between fracture faces. Wetting fluid phase resides as three blobs around contact points indicated by numbers in Fig. 10…. (c) Alternative, zoomed view of (b) with blobs of irreducible wetting phase shown ….” 

“determining, by the data processing system, an initial location of a fluif blob (e.g., Figure 13) that is represented in multi-fluid flow data (e.g., Equations 1 & 2); and tracking the fluid blob, by the data processing system using the multi-fluid flow data, to identify one or more cells that indicate movement of the fluid blob from the initial location at a first time to a subsequent location at a second , subsequent time (e.g., Equations 1 & 2; Figure 13)” as underlined above.
	
Conclusion 
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOAN M LE/Primary Examiner, Art Unit 2864